Citation Nr: 1340196	
Decision Date: 12/05/13    Archive Date: 12/20/13

DOCKET NO.  07-34 521A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida



THE ISSUE

Entitlement to an initial rating in excess of 20 percent for the service-connected degenerative spinal stenosis, spondylosis, and degenerative disc disease of the cervical spine.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Turner, Counsel


INTRODUCTION

The Veteran served on active duty from August 1986 to August 1989 and periods of active duty for training in July and August of 2002 and in February and March of 2002.  He also served with the Army Reserve.

This matter initially came before the Board of Veterans' Appeals (Board) on an appeal from a November 2006 rating decision issued by the RO that granted service connection for degenerative spinal stenosis, spondylosis, and degenerative disc disease of the cervical spine and assigned a 10 percent rating.  

In a September 2009 decision, the Board granted a higher initial rating of 20 percent and remanded the claim for a higher rating for additional development, to include whether a separate compensable rating was assignable for neurological sequelae of the cervical spine disability.  The Board last remanded the case in November 2011.   

The Veteran testified at a hearing held at the RO before the undersigned Veterans Law Judge in May 2009.

The Board notes that the appellate brief submitted by the Veteran's representative indicated that the Veteran had withdrawn his appeal in July 2012.  However, a careful review of the referenced July 2012 correspondence actually withdrew a separate earlier effective date claim and was not related to the instant claim.   

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran, who was previously awarded a 20 percent initial rating by the Board, seeks a still higher rating.  

The Veteran was last examined by VA in April 2010.  At that time, the examiner noted that there was pain with range of motion testing of the cervical spine.  However, she did not indicate when that pain began.  Degrees of pain free motion were not identified.  Additionally, she did not provide an estimate of additional functional loss during flare ups of the service-connected disability.  Therefore, the examination is inadequate for rating purposes.  

Additionally, it does not adequately reflect the current severity of the Veteran's disability to the extent that VA treatment records show ongoing treatment for pain and decreased motion of the cervical spine and intermittent numbness of the right arm.     

 The neurological testing was reported to be normal at the April 2010 examination.  However, at the examination the Veteran reported that his cervical spine pain was associated with "throbbing headaches."  It does not appear that the Veteran was afforded an adequate examination to determine the full extent of the service-connected cervical spine disability.   

Accordingly, the case is REMANDED for the following action:

1.   The RO should have the Veteran scheduled for a new VA examination in order to determine the current severity of the service-connected cervical spine disability to include any related neurological or headache manifestations.  The claims file should be reviewed in conjunction with the examination. The examiner should fully document all symptoms and any functional loss caused by the service-connected cervical spine disability.  Range of motion testing should be conducted and results before and after repetitive movement should be reported.  If applicable, the examiner should indicate at what degree of motion the Veteran begins to experience pain.  If there is pain after repetitive use, the examiner should indicate whether this causes additional functional loss.  The examiner should estimate to the extent possible any additional functional limitations during flare ups.  Any related neurological disability should be identified.  

2.  The RO also should have the Veteran scheduled for a VA examination to determine the nature and likely etiology of the claimed headaches.  The examiner should review the claims file in conjunction with the examination.  

The examiner should indicate whether the Veteran has a separately ratable headache disability that at least as likely as not is due to the service-connected cervical spine disability.  The examiner should fully document the symptoms and functional effects of any diagnosed headache disorder.

3.  After completing all indicated development, the RO should readjudicate claim remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity for response. 

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
STEPHEN WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


